DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Restriction
Regarding the amendment filed 01/12/2022: Claims 1-7, 9, 13-19, and 24-27 are pending. 


Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-5, 7, 9, 13-18, and 24-26 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gorges et al (US 2016/0208849 A1, heretofore referred to as Gorges) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  However in a rejection has been formed in view of Varonis (US 2008/0159674 A1, heretofore referred to as Varonis)
Applicant's arguments regarding the rejection of claim 19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gorges et al (US 2016/0208849 A1, heretofore referred to as Gorges) have been fully considered and are not persuasive.  Regarding claim 19, Applicant argues “The Office Action cites to elements 106 and 806 as being the plain bearing bush. It is unclear as to what "Element 806" is in reference to as there is no such element in FIG. 8A. Although Gorges teaches in para. [0063] that the overlay layer 106 may comprise solid lubricant, the solid lubricant is not mentioned as an alternative to an oil lubrication (contrary to the understanding expressed in the last paragraph on page 7 of the Office Action). As previously discussed above, Gorges teaches that the bearing shell is lubricated with oil (see, e.g., para. [0061] ("intervening film of lubrication oil")) and that the layer 106 provides tribological properties suitable for a situation when a failure of the intervening oil film should occur. Gorges does not teach that that would be suitable for a lubrication-free bearing at all times. ”.  Firstly, Applicant is correct in pointing that Element 806 is not shown in Fig. 8A, it is a typographical error, meant to by 800, which is the bearing shell blank, i.e. a plain bearing bush.  Further, Applicant argues that paragraph [0063] does explicitly state oil-free bearings, however, in the referenced application of Forder et al (WO/2010/066396, heretofore referred to as Forder), oil free bearings are taught (Page 5, Lines 19-24).
Further applicant argues “Gorges does not disclose a RFID tag being integrated together with the electrical component on the adhesive insert (contrary to the understanding expressed in the Office Action at the top of page 8). Instead, Gorges teaches the electrical component (such as the resistor 108, see para. [0056]) may be deposited on an adhesive insert onto the first electrically insulating layer (i.e., onto the first overlay layer 106A, wherein the second overlay layer 106B is deposited over the adhesive insert). Paras. [0035] and [0074]. Gorges teaches the RFID tag is deposited onto the same layer on which the electrical component is deposited. See para. [0086]. 
In view of the above, it is respectfully submitted that claim 19 is patentable over Gorges. Further, it is respectfully requested that this rejection be withdrawn.”  The Examiner respectfully disagrees, Gorges does teach “the transponder together with the detector element is produced on a self-adhesive label (Gorges; Par 0035 and 0074 ; Gorges teaches adhesive tape may be used)”.  Specifically,  Applicant argues that the electrical component of Gorges is not the transponder and detector. Gorges teaches they are combined in the same layer in Fig 8A and Paragraph [0086], Gorges states “a bearing shell blank 800 in which electrical tracking 862 connects the electrical component to an RFID tag 860, e.g. the electrical tracking and RFID tag are deposited onto the same layer as the electrical component”.  Gorges further states they can be placed on adhesive tape in Paragraph [0074].  Therefore the rejection of claim 19 stands.

Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 4 and 6 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 13-18, and 24-27 are rejected 35 U.S.C. 103 as being unpatentable over Gorges in view of Varonis.

Regarding claim 1, Gorges teaches a plain bearing for a lubricant-free bearing arrangement (Gorges; Fig 1B, Fig 8A, and Par 0003, and Par 0063; Gorges teaches a solid plastic layer instead of an oil lubricant) comprising: a first component including at least one sliding element of plastics material (Gorges; Fig 1B, Element 106, Fig 8A, Element 806, and Par 0056), which has a sliding surface for mobile guidance of a second component relative to the first component (Gorges; Par 0003 and Par 0061; Gorges teaches the bearing is assembled as a bearing or support for a shaft), wherein the first component has a device for detecting wear (Gorges; Fig 8A, Element 852) in a critical region of the at least one sliding element at the sliding surface thereof (Gorges; Fig 1D, Element 106B), the device comprising a radio circuit (Gorges; Fig 8A, Element 860) and at least one detector element arranged on the sliding element which cooperates with the radio circuit (Gorges; Fig 8A, Element 808, Par 0065 and Par 0086), wherein the at least one detector element changes a behavior of the radio circuit at a predetermined degree of wear in the critical region (Gorges; Fig 1D, Element W and Par 0086), such that the wear-induced change is wirelessly detectable (Gorges; Par 0086), wherein the at least one detector element is arranged spatially separate from the radio circuit in a receptacle or a recess in the sliding element (Gorges; Par 0086 and Par 0056; Gorges teaches the detector is embedded in the recess to prevent damage during normal use of the bearing), wherein the at least one detector element is electrically connected with the radio circuit via a detector line (Gorges; Fig 8A, Element 862) through at least partially an electrical connection for selective retrofitting or for subsequent connecting if required (Gorges; Par 0086), and wherein the radio circuit arranged on the first component is remote from the sliding surface and is provided outside the critical region of the sliding element (Gorges; Fig 1D, Element W, Par 0086, and Par 0056; Gorges teaches the detector is embedded in the recess to prevent damage during normal use of the bearing with the RFID antenna outside the wear area).
	Gorges does not specifically teach the at least one sliding element is an injection molded part and wherein the receptacle or the recess is prefabricated in this sliding element.
	Varonis teaches the at least one sliding element is an injection molded part (Varonis; Fig 1, Element 8 and Par 0029) and wherein the receptacle or the recess is prefabricated in this sliding element (Varonis; Fig 1, Element 28 and Par 0030; Varonis teaches an annular groove in the bearing race to hold the sensing element).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Gorges with the molding of the sliding element of Varonis in order to lower the cost of the construction.

Regarding claim 2, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 1.  Gorges further teaches wherein the at least one sliding element has the recess in the sliding surface, and the at least one detector element is arranged in the recess (Gorges; Par 0086 and Par 0056; Gorges teaches the detector is embedded in the recess to prevent damage during normal use of the bearing).

Regarding claim 3, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 1.  Gorges further teaches wherein the radio circuit is a passive or active transponder (Gorges; Par 0086; Gorges teaches a RFID tag to both identify and report when the bearing is worn).

Regarding claim 4, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 1.  Gorges further teaches wherein the first component includes a number of sliding elements (Gorges; Fig 1B, Elements 106A and 106B), and a plurality of the sliding elements of the number of sliding elements each have at least one detector element, respectively, and the detector elements each are connected with the radio circuit as a common radio circuit (Gorges; Par 0056 and 0086).

Regarding claim 5, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 1.  Gorges further teaches wherein the at least one detector element is embodied as a line portion of the detector line (Gorges; Fig 1D, Element W), which extends in the critical region and is interrupted when the predetermined degree of wear is reached (Gorges; Par 0065).


Regarding claim 7, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 1.  Gorges further teaches wherein the radio circuit includes an antenna, and the at least one detector element is embodied as part of the antenna which is interrupted when the predetermined degree of wear is reached (Gorges; Par 0086; Gorges teaches a RFID tag to both identify and report when the bearing is worn).

Regarding claim 9, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 1.  Gorges further teaches wherein the radio circuit is embodied as a passive RFID transponder with a microchip which stores identification information (Gorges; Par 0086; Gorges teaches a RFID tag to both identify and report when the bearing is worn).

Regarding claim 13, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 1.  Gorges further teaches wherein the at least one detector element is embodied as a passive circuit component and/or as a conductor portion (Gorges; Par 0065; Gorges teaches a resistor that’s resistance changes as the wear on the part occurs).

Regarding claim 14, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 1.  Gorges further teaches wherein the critical region forms a defined predetermined breaking point of the sliding element, which triggers the detector element when the predetermined degree of wear is reached (Gorges; Par 0065).

Regarding claim 15, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 1.  Gorges further teaches wherein the first component, with an exception of the device for detecting wear, predominantly or exclusively includes plastics material (Gorges; Fig 1, Element 106, Fig 8, Element 806, and Par 0056).

Regarding claim 16, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 15.  Gorges further teaches wherein the first component consists of the at least one sliding element and the device for detecting wear (Gorges; Fig 1, Element 106, Fig 8, Element 806, and Par 0056).

Regarding claim 17, the combination of Gorges and Varonis teaches a plain bearing arrangement comprising a plain bearing as claimed in claim 1.  Gorges further teaches and the second component, wherein the second component includes at least one of a shaft, a rail, or a joint head (Gorges; Par 0003 and Par 0061; Gorges teaches the bearing is assembled as a bearing or support for a shaft).

Regarding claim 18, the combination of Gorges and Varonis teaches the plain bearing arrangement as claimed in claim 17.  Gorges further teaches wherein the plain bearing is embodied as a pivot bearing, a linear guide, an axial- radial bearing or a spherical plain bearing that mounts the second component with a corresponding degree of freedom or with corresponding degrees of freedom (Gorges; Par 0003 and Par 0061; Gorges teaches the bearing is assembled as a bearing or support for a shaft).

Regarding claim 24, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 15.  Gorges further teaches wherein the first component consists of the at least one sliding element, a bearing housing, and the device for detecting wear (Gorges; Fig 1, Element 106, Fig 8, Element 806, and Par 0056).

Regarding claim 25, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 2.  Gorges further teaches wherein the at least one sliding element has the receptacle in the sliding surface, and the at least one detector element is embedded in a bonded manner in the receptacle (Gorges; Fig 1, Element 106, Fig 8, Element 806, and Par 0056).

Regarding claim 26, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 1.  Gorges further teaches wherein the at least one sliding element has the receptacle in the sliding surface, and the at least one detector element is embedded in a bonded manner in the receptacle (Gorges; Par 0086 and Par 0056; Gorges teaches the detector is embedded in the recess to prevent damage during normal use of the bearing).

Regarding claim 27, Gorges teaches a plain bearing for a lubricant-free bearing arrangement (Gorges; Fig 1B, Fig 8A, and Par 0003, and Par 0063; Gorges teaches a solid plastic layer instead of an oil lubricant) comprising: a first component including at least one sliding element of plastics material (Gorges; Fig 1B, Element 106, Fig 8A, Element 806, and Par 0056), which has a sliding surface for mobile guidance of a second component relative to the first component (Gorges; Par 0003 and Par 0061; Gorges teaches the bearing is assembled as a bearing or support for a shaft), wherein the first component has a device for detecting wear in a critical region of the at least one sliding element (Gorges; Fig 8A, Element 852) at the sliding surface thereof (Gorges; Fig 1D, Element 106B), the device comprising a radio circuit (Gorges; Fig 8A, Element 860) and at least one detector element arranged on the sliding element which cooperates with the radio circuit (Gorges; Fig 8A, Element 808, Par 0065 and Par 0086), wherein the at least one detector element changes a behavior of the radio circuit at a predetermined degree of wear in the critical region (Gorges; Fig 1D, Element W and Par 0086), such that the wear-induced change is wirelessly detectable (Gorges; Par 0086), wherein the at least one detector element is arranged spatially separate from the radio circuit in a receptacle or a recess in the sliding element (Gorges; Par 0086 and Par 0056; Gorges teaches the detector is embedded in the recess to prevent damage during normal use of the bearing), wherein the at least one detector element is electrically connected with the radio circuit via a detector line (Gorges; Fig 8A, Element 862) through at least partially an electrical connection for selective retrofitting or for subsequent connecting if required (Gorges; Fig 8A, Element 862 and Par 0086), wherein the radio circuit arranged on the first component is remote from the sliding surface and is provided outside the critical region of the sliding element (Gorges; Fig 1D, Element W, Par 0086, and Par 0056; Gorges teaches the detector is embedded in the recess to prevent damage during normal use of the bearing with the RFID antenna outside the wear area), and wherein the first component includes a number of sliding elements (Gorges; Fig 1B, Elements 106A and 106B), and a plurality of the sliding elements of the number of sliding elements each have at least one detector element, respectively, and the detector elements each are connected with the radio circuit as a common radio circuit (Gorges; Par 0056 and 0086).

Gorges does not specifically teach a receptacle or a recess in the sliding element prefabricated with this sliding element.
	Varonis a receptacle or a recess in the sliding element prefabricated with this sliding element (Varonis; Fig 1, Element 28 and Par 0030; Varonis teaches an annular groove in the bearing race to hold the sensing element).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Gorges with the recess in the sliding element of Varonis in order to lower the cost of the construction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gorges in view of Varonis in view of Kuhlmann et al (US 2017/0122366 A1, heretofore referred to as Kuhlmann).

Regarding claim 6, the combination of Gorges and Varonis teaches the plain bearing as claimed in claim 5.
Gorges is silent on wherein the transponder includes an antenna which is short-circuited or mismatched via the at least one detector element and the at least one detector element opens the short circuit of the antenna or cancels the mismatch when the predetermined degree of wear is reached.
Kuhlmann teaches wherein the transponder includes an antenna which is short-circuited or mismatched via the at least one detector element (Kuhlmann; Par 0035 and 0038) and the at least one detector element opens the short circuit of the antenna or cancels the mismatch when the predetermined degree of wear is reached (Kuhlmann; Fig 5, Element 29 and Par 0100; Kuhlmann teaches the detector wiring, i.e. an antenna, is measured continuously, and when the short circuit connects the conductor loops, the predetermined amount of wear is reached).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Gorges with the detection of Kuhlmann in order to continuously measure the wear (Kuhlmann; Par 0035).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gorges.
Regarding claim 19, Gorges teaches a plain bearing bush (Gorges; Fig 1B, Element 106, Fig 8A, Element 806, and Par 0056) of a tribological plastics material for a plain bearing for a lubricant-free bearing arrangement (Gorges; Fig 1B, Fig 8A, and Par 0003, and Par 0063; Gorges teaches a solid plastic layer instead of an oil lubricant), the plain bearing bush comprising a transponder (Gorges; Fig 8A, Element 860) and a detector element (Gorges; Fig 8A, Element 808) in a critical region of the plain bearing bush (Gorges; Fig 1D, Element 106B), wherein the critical region is susceptible to wear (Gorges; Fig 1D, Element W), wherein the detector element changes a behavior of the transponder when a predetermined degree of wear is reached in the critical region (Gorges; Par 0065 and Par 0086), and wherein the transponder and the detector element are embedded in the plain bearing bush (Gorges; Fig 1D, Element W, Par 0086, and Par 0056; Gorges teaches the detector is embedded in the recess to prevent damage during normal use of the bearing with the RFID antenna outside the wear area) and the transponder together with the detector element is produced on a self-adhesive label (Gorges; Par 0035 and 0074 ; Gorges teaches adhesive tape may be used).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Forder et al teaches a lubricant free polymer bearing arrangement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867